On Application for Rehearing
In deference to counsel’s request we here set out the following portions of appellee’s brief as to the claimed mala fides of the transactions between claimant and defendant Earl Martin:
“In deciding this case the writer of this brief is certain that the Court will, as the lower court did, scrutinize the instrument upon which claimant must stand or fall and also the peculiar circumstances surrounding its execution. In order to do so it was necessary that the original instrument be *179transmitted to this Court which was done. In so doing it is respectfully suggested that special attention be given to the following oddities:
“(1) The check for $1300.00 is dated December 4, 1950, and was cashed on December 5, 1950 — the instrument is dated December 12, 1950.
“(2) This is a Georgia transaction yet an Alabama form is used.
“(3) All of the blank spaces in the instrument are typed except the date which is in pen and ink.
“(4) The signature of Earl Martin and the two credits are in the same colored ink — the date and signature of the Justice of Peace in a darker and obviously more recently applied ink.
“(5) The instrument was'not filed for record until April 16, 1951, in Georgia and April 18, 1951, in Alabama, the levy having been made on February 26, 1951.
“(6) The transaction was between father and son with the son-in-law and brother-in-law acting as the only witness.
“(7) The instrument shows on its face that $200.00 of the $1300.00 was paid at or before the time of its execution and that $100.00 has been paid since yet the interested parties swear that only $100.00 had been paid leaving a balance of $1200.00.
“(8) No books of account were offered in evidence to corroborate these figures.
“(9) According to claimant’s bond the value of the car as of April, 1951, was $900.00 yet he now claims a $1200.00 balance having permitted $450.00 to become in arrears since the attachment.
“(10) No one not a member of claimant’s own immediate family has testified to the bona fides of this transaction.
“In conclusion, suffice to say that the trial Judge, after hearing the evidence, after careful inspection of the instrument, and after consideration of the other peculiar circumstances surrounding claimant’s claim, decided that such claim was not bona fide but merely-a sham and a subterfuge. Under such circumstances his decision should not be disturbed on this appeal.”
The burden was on the plaintiff to show that the automobile had been in Barbour County three months or more, before it shifted to the claimant to show the recording of the mortgage within the time prescribed by statute. Cornelius Lumber Co. v. Lawhorn-Smith & Co., 21 Ala.App. 118, 105 So. 713; Jackson v. Wilson Bros., supra. Opinion extended.
Application overruled.
After Remandment
After remandment we have applied the facts, which are set out in our opinion, to the governing principle of law as stated by the Supreme Court, and we are of the opinion that there was no fraud shown.
Reversed and remanded.